DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11, 12 and 15 of U.S. Patent No. 11,212,650. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of establishing target localization within an environment.
Claim Analysis:
	Claims 1 and 9 correspond to claims 1, 9, 11, 12 and 15 of USPN 11,212,650.
	Claims 2 and 10 correspond to claim 2 of USPN 11,212,650.
Claims 3 and 11 correspond to claim 3 of USPN 11,212,650.
Claims 4 and 12 correspond to claim 4 of USPN 11,212,650.
Claims 5 and 13 correspond to claim 5 of USPN 11,212,650.
Claims 6, 14 and 17 correspond to claim 6 of USPN 11,212,650.
Claims 7 and 15 correspond to claim 7 of USPN 11,212,650.
Claims 8 and 16 correspond to claim 2 of USPN 11,212,650.
Claim 18 corresponds to claim 1 of USPN 11,212,650.
Claim 19 corresponds to claims 5 and 11 of USPN 11,212,650.
Claim 20 corresponds to claims 11 and 12 of USPN 11,212,650.
Claim 21 corresponds to claim 15 of USPN 11,212,650.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 11-17 of U.S. Patent No. 10,779,127. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of establishing target localization within an environment.
Claim Analysis:
	Claims 1 and 9 correspond to claim 12 of USPN 10,779,127.
Claims 2 and 10 correspond to claim 12 of USPN 10,779,127.
Claims 3 and 11 correspond to claim 13 of USPN 10,779,127.
Claims 4 and 12 correspond to claim 14 of USPN 10,779,127.
Claims 5 and 13 correspond to claims 15 and 16 of USPN 10,779,127.
Claims 6, 14 and 17 correspond to claim 17 of USPN 10,779,127.
Claims 7 and 15 corresponds to claim 20 of USPN 10,779,127.
Claims 8 and 16 correspond to claim 12 of USPN 10,779,127.
Claim 18 corresponds to claim 1 of USPN 10,779,127.
Claim 19 corresponds to claims 7 and 9 of USPN 10,779,127.
Claim 20 corresponds to claim 11 of USPN 10,779,127.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite the limitation "the wireless signals" in line 5 and in line 4, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (Xu), U.S. Patent Pub. No. 2018/0365975.
Regarding claim 1, Xu discloses a method for establishing target localization within an environment comprising: executing a first phase (monitoring phase) of a software model comprising an offline training phase (0130); and executing a second phase (training phase) of the software model comprising an online evaluation and adaptation phase (0151) wherein the wireless signals are according to a predetermined standard (Wi-Fi and IEEE standards) (0010) supporting communications between devices disposed within the environment comprising at least a spatially separated transmitter and receiver (0007).

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the doubling patenting rejections must be overcome.

Claims 9-21 would be allowable once the double patenting rejections have been overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646